Citation Nr: 1108880	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1959 to February 1962.  The Veteran died on September [redacted], 2007, and the appellant in this case is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of death and entitlement to DIC benefits under 38 U.S.C. § 1318.  The appellant has timely appealed those issues.

The issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to the Veteran's death, service connection was in effect for a lumbar spine disability, rated at 60 percent disabling, since May 3, 1994.  A total rating based on individual unemployability had been in effect since June 1, 2001.

2. The Veteran died on September [redacted], 2007, and the appellant filed her current claim for DIC benefits later that month.

3. The Veteran was not a prisoner of war, and was not rated as totally disabling for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death, nor would he have been in receipt of such compensation but for clear and unmistakable error in a prior decision.



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

With respect to the appellant's DIC claim under 38 U.S.C.A. § 1318, the only issue being disposed of at this time, VCAA notice is not found to be required.  Indeed, such claim, as discussed below, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

The appellant seeks entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of DIC to a surviving spouse in cases where a Veteran's death was not service-connected, provided that the Veteran was in receipt of or "entitled to receive" compensation at the rate of a 100 percent (total) rating due to service-connected disability for a period of at least 5 years from the date of his discharge or release from active duty, for 10 or more years immediately preceding his death or for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22 (2010).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service- connected disability rating; or, (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

The only possible means of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  Again, the Veteran died in September 2007.  At the time of his death, service connection was in effect for lumbar spine disability, rated at 60 percent, in effect since May 3, 1994.  Such was his only service-connected disability.  He was also in receipt of a total rating based on individual unemployability, which had been in effect since June 1, 2001.  Prior to this date, a 60 percent evaluation was the highest disability rating that had been assigned.  Thus, the Veteran was not rated as totally disabling for a period of at least 5 years from the date of his discharge or release from active duty or for at least 10 years preceding his death.  The Board acknowledges the appellant's statements; however, the law controls on this matter as the essential facts regarding his disability percentage are not in dispute.

Second, the evidence does not show, and the appellant does not assert, that the Veteran was a prisoner of war.  38 C.F.R. § 3.22.

Third, the next question for consideration is whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  The appellant's statements on appeal do not raise any challenges as to the propriety of the Veteran's ratings during his lifetime.  Thus, the Board finds that neither the Veteran, during his lifetime, nor the appellant has successfully or specifically pled clear and unmistakable error in any of the rating actions that would have entitled the Veteran to a total rating at any time, prior to June 1, 2001.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  Accordingly, the appellant has not established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records, nor has the appellant raised that issue during the course of her appeal.

Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

Regarding the cause of death claim, additional development is required.  In this regard, it is observed that the Veteran died of metastatic lung carcinoma.  Other significant conditions listed on the death certificate as contributing to death but not resulting in the underlying cause included "renal transplant."

The appellant has submitted an article from Wyeth Pharmaceuticals which notes that the Veteran was taking an immunosuppressive drug that increased his chances of having malignancies.  He was taking that drug in relation to a renal transplant in September 2003.  

The appellant submitted a private doctor's opinion indicating that the Veteran's renal failure and subsequent transplant were caused by the Veteran's use of Ibuprofen for a service-connected lumbar spine disability.  However, the Board notes that there are no treatment records from the Veteran's renal transplant, or any clinical records preceding the transplant documenting why that procedure was necessary.  Nor is there any evidence as to the amount of Ibuprofen the Veteran was using to treat the pain for his lumbar spine disability prior to his renal transplant in September 2003.  Therefore, on remand, the Board finds that such treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, as the record raises a reasonable possibility of a relation to the Veteran's renal transplant and his service-connected lumbar spine disability, and a further connection between that transplant and his lung cancer, a medical opinion should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant for information regarding the Veteran's Ibuprofen usage from 1994 until 2003, when he had the renal transplant.

2.  Ask the appellant for information regarding the Veteran's treatment for his renal disease and surgical transplant procedure in September 2003.  After obtaining the necessary medical release forms, VA should attempt to obtain all identified documents and associate them with the claims file.  If VA is unable to obtain the records and further attempts to obtain the records would be futile, such should be noted in the claims file and the appellant so notified so that she may attempt to obtain those documents on her own behalf.

3.  Obtain any treatment records from any VA medical facility that may have been treating the Veteran since June 2001 and associate those records with the claims file.

4.  After completion of the above to the extent possible, VA should arrange for a nephrologist, or another appropriate specialist (due to the complexity in this case the respondent must be a physician as opposed to a physician's assistant or nurse practitioner), to review the claims file and render a medical opinion as to the following:

(a) Is it more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's renal disease was caused by his use of Ibuprofen over an extended period of time to treat pain for his service-connected lumbar spine disability?  The examiner should specifically address Dr. L.S.T.F.'s June 2008 letter, as well as any treatment records associated with the claims file.

(b) Is it more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's lung cancer was caused by his use of the immunosuppressive drug used to treat him after his renal transplant in September 2003?  The examiner should specifically discuss the Wyeth Pharmaceuticals article submitted by the appellant in addressing this issue.

(c) Did the Veteran's renal transplant in September 2003 contribute substantially and materially; combine to cause; or, aided or lend assistance to the production of death, in such a way that there is a causal connection between that procedure and the Veteran's death in September 2007?

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the appellant's claim for service connection for cause of death.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


